 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
 UNITED STATES OF AMERICA                                      :
                                                               :
                            Plaintiff,                         :
                                                               :
                     -v.-
                                                               :
 ALL MONIES, FUNDS AND ASSETS                                  :
 CONTAINED IN MERRILL LYNCH                                    :   DECLARATION OF
 ACCOUNT XXXX7N02, HELD IN THE NAME :                              ASSISTANT UNITED STATES
 OF “AURELIA INFRASTRUCTURE, INC.,”                            :   ATTORNEY SHEB SWETT
 AND ALL FUNDS TRACEABLE THERETO,                              :
 INCLUDING ACCRUED INTEREST,
                                                               :   21 Civ. 3918 (PGG)
                            Defendant-in-rem.                  :
                                                               :
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -   X

STATE OF NEW YORK             )
COUNTY OF NEW YORK            : ss.:
SOUTHERN DISTRICT OF NEW YORK )

                  SHEB SWETT, under penalty of perjury, declares:

                  1.       I am an Assistant United States Attorney in the Office of Audrey Strauss,

United States Attorney for the Southern District of New York, attorney for plaintiff herein. I have

responsibility for the above-captioned matter, and as such, I am familiar with the facts and

circumstances of this case.          This Declaration is submitted in support of the Government’s

application for a Judgment of Forfeiture with respect to the above-captioned Defendant-in-rem.

                  2.       On May 3, 2021, the United States commenced an in-rem forfeiture action

seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified Complaint for Forfeiture

(the “Verified Complaint”).           The Verified Complaint alleged that the Defendant-in-rem us

subject to forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A) and Title 21,

United States Code, Section 881.
                3.      Beginning on or about May 5, 2021, and continuing through June 3, 2021,

the Government published notice of the Verified Complaint for Forfeiture against the Defendant-

in-rem on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

days, and proof of such publication was filed with the Clerk of this Court on July 6, 2021 (D.E.

11).

                4.      As set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of forfeiture

specified the Defendant-in-rem and the intent of the United States to forfeit and dispose of the

Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate the

validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first day of

publication of the Notice on the official government internet site.

                5.      No claims or answers have been filed or made in this action and no other

parties have appeared to contest the action, and the requisite time periods in which to do so, as set

forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement Rules

for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired.

                6.      The United States, Aurelia Infrastructure, Inc. (“Aurelia”) and the Ultimate

Beneficial Owners (the “UBOs”) of the Defendant-in-rem entered into a Stipulation and Order of

Settlement (the “Order of Settlement”), entered by this Court on May 10, 2021 (D.E. 6), wherein

Aurelia and the UBOs agreed to forfeiture of $7,000,000 in United States currency to the United

States in settlement of this forfeiture action (the “Settlement Funds”).

                7.      The Order of Settlement authorized the United States Marshals Service to

seize the Settlement Funds and hold them in its secure custody and control pending entry of a

Judgment of Forfeiture.

                8.      Accordingly, the Government respectfully requests that the Court enter the

attached proposed Judgment of Forfeiture, attached hereto as Exhibit A.
               9.     There has been no prior application for the relief sought herein. I declare

the foregoing to be true and correct pursuant to Title 28, United States Code, Section 1746.

Dated: New York, New York
       .July 6, 2021


                                             ________________________________
                                             SHEB SWETT
                                             Assistant United States Attorney
